Case 3:14-cv-00852-REP-AWA-BMK Document 329 Filed 12/14/18 Page 1 of 8 PageID# 10774



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


                                         )
     GOLDEN BETHUNE-HILL, et al.,        )
                                         )
                 Plaintiffs,             )
                                         )
           v.                            )
                                         ) Civil Action No. 3:14-cv-852
     VIRGINIA STATE BOARD OF             )
     ELECTIONS, et al.,                  )
                                         )
                 Defendants,             )
                                         )
                                         )


        BRIEF OF THE VIRGINIA STATE CONFERENCE OF NAACP BRANCHES IN
           RESPONSE TO THE SPECIAL MASTER’S PROPOSED LEGISLATIVE
                             REDISTRICTING PLAN
Case 3:14-cv-00852-REP-AWA-BMK Document 329 Filed 12/14/18 Page 2 of 8 PageID# 10775



            The Virginia State Conference of NAACP Branches (“the Virginia NAACP”) respectfully

    submits this brief addressing the proposed remedial plans submitted to this Court on December 7,

    2018 (ECF No. 323) and supplemented on December 10, 2018 (ECF No. 324) by Dr. Bernard

    Grofman, the Court-appointed Special Master in this case.

            The Virginia NAACP believes that each of the illustrative modularized maps submitted to

    the Court by Dr. Grofman (hereinafter, the “Grofman Plan”) offer improvements upon the 2011

    Enacted Plan with regard to adherence to traditional redistricting criteria and eliminating the

    arbitrary 55% BVAP threshold set by the General Assembly in 2011 for districts which elected

    black representatives—an unjustified threshold which led to the unconstitutional packing of black

    voters. Nevertheless, it is the position of the Virginia NAACP that the Grofman Plan does not go

    far enough in remedying the numerous unconstitutional racial gerrymanders identified in the 2011

    House of Delegates plan.

            As noted in the Virginia NAACP’s Brief in Support of its Proposed Remedial Plan (ECF

    No. 286, hereinafter “NAACP Br. at __”), though race should not be given a predominant role

    when drawing a remedial redistricting plan, to determine whether an unconstitutional racial

    gerrymander has been remedied, racial data must be considered. NAACP Br. at 7. Accordingly,

    the Virginia NAACP drew its proposed remedial plan utilizing an approach that prioritized

    traditional redistricting criteria (as informed by the Court’s identification of the constitutional

    flaws in the drawing of the challenged districts) and used BVAP and relevant political data as a

    necessary tool to ensure that its plan in fact remedied the racial gerrymander and the extreme harm

    caused to thousands of black voters when they were segregated into Delegate districts used for the

    better part of this decade. Id. at 4-7.




                                                    1
Case 3:14-cv-00852-REP-AWA-BMK Document 329 Filed 12/14/18 Page 3 of 8 PageID# 10776



           Through this approach, the Virginia NAACP devised a plan that in the process of fully

    remedying this extreme harm resulted in the natural formation of five additional districts where

    black voters will either likely have the opportunity to elect their candidate of choice, or have their

    influence over the election outcomes free from artificial diminishment. Id. at 6. Specifically, as a

    consequence of fully unpacking black voters, two legislative districts saw increases in BVAP from

    the low 20s to the low 40s, thus providing black voters with a real opportunity to elect their

    candidate of choice in those districts. Id. at 6-7. This result helped restore black voters to the

    position they would have held had they not been unlawfully segregated and packed in the 2011

    Enacted Plan. Id.

           The Grofman Plan, by comparison, only took race into account “after traditional districting

    criteria ha[d] been satisfied” and only for the purpose of assuring that there was no racial vote

    dilution in the reconfigured unconstitutional districts. Grofman Plan at 11. The consequence of

    this limited approach is seen in the resulting distribution of BVAP across the affected districts and

    those surrounding them and the persistence of the harm of the racial gerrymander. Of note, no

    matter the modules selected, the Grofman Plan will at best result in a single new opportunity

    district, District 76, where, through unpacking adjacent unconstitutional districts, BVAP in that

    district increases from the mid-20s to the low 40s, giving black voters within that single district

    the opportunity to elect their candidate of choice. See generally Grofman Plan at 69-99. Relatedly,

    and as discussed in more detail infra, many of the proposed modules offer only miniscule

    deviations in BVAP for the unconstitutional districts from the 2011 Enacted Plan and barely miss

    the arbitrary and unjustified 55% BVAP threshold set by the General Assembly. While the

    Virginia NAACP does not advocate for any particular threshold BVAP for curing racial

    gerrymanders (or, for that matter, a set BVAP for establishing the ability to elect a candidate of



                                                      2
Case 3:14-cv-00852-REP-AWA-BMK Document 329 Filed 12/14/18 Page 4 of 8 PageID# 10777



    choice, NAACP Br. 7-8), the way in which a remedial plan unpacks black voters and the relative

    increase and decrease of BVAP in the challenged and surrounding districts can and should serve

    as an indication of whether the remedy is an effective one.

           Based on the above and Dr. Grofman’s stated approach there is a concern that the Grofman

    Plan’s relative weighting of certain remedial redistricting criteria would cement, rather than

    correct, the illegal effects of the racial gerrymander in contravention of the federal court’s charge

    to remedy the constitutional violation. See Brown v. Plata, 563 U.S. 493, 571 (2011) (“Once a

    constitutional violation is found, a federal court is required to tailor the scope of the remedy to fit

    the nature and extent of constitutional violation.”) (internal citations omitted); see also Covington

    v. North Carolina, 283 F. Supp. 3d 410 at 431 (M.D.N.C. Jan 19, 2018), aff’d in part, rev’d in part

    on other grounds, North Carolina v. Covington, 138 S. Ct. 2548 (2018) (affirming that a state

    redistricting body may not rely on an otherwise legitimate redistricting consideration if doing so

    would prevent it from completely remedying the identified constitutional violation).

           Centrally, the Grofman Plan’s strict adherence to what Dr. Grofman terms “narrow

    tailoring” of a remedial plan—which appears to be, at core, a “minimum change” requirement—

    is used to justify Dr. Grofman’s recommendation of a redistricting remedy that changes as few

    districts as possible and his dismissal of each of the alternative proposals, including that of the

    Virginia NAACP, whose plan changed the least number of districts among the proposed remedial

    plans. Grofman Plan at 6, 119. While the Virginia NAACP agrees that a remedial map drawer

    should take care not to change more districts than is necessary to remedy the illegality, ensuring

    the completeness of the remedy should be the map drawer’s first priority. Strict adherence to this

    “minimum change” principle without due consideration of racial data inevitably has the effect of




                                                      3
Case 3:14-cv-00852-REP-AWA-BMK Document 329 Filed 12/14/18 Page 5 of 8 PageID# 10778



    giving undeserved deference to the original racial gerrymander and results in a plan that fails to

    actually remedy it.

            Contrary to what is stated in the Grofman Plan (id. at 10), the “guidelines for addressing

    issues of unconstitutionality via a narrowly tailored remedy” espoused in the majority opinion of

    Personhuballah do not justify this approach. Of note, the Personhuballah court in selecting a

    remedy for a single district racial gerrymander acknowledged the Supreme Court’s decision in

    Abrams v. Johnson, 521 U.S. 74, 90 (1997), which held that where a district has been found to be

    an unconstitutional racial gerrymander, a court drawing a remedial plan does not need to, and in

    fact should not, defer to the legislature’s enacted, unconstitutional districts in crafting the remedial

    plan. See Personhuballah v. Alcorn, 155 F. Supp. 3d 552, 563 (E.D. Va. 2016)

            The Abrams court recognized and approved of the need for wide-scale changes in a

    remedial plan were “the constitutional violation [] affects a large geographic area of the State [and]

    any remedy of necessity must affect almost every district,” and also rejected an alternative “least-

    change plan” due to its suspect shape. Id. at 86, 89. Finally, and of particular relevance here, the

    Abrams court concluded that the “unconstitutional predominance of race” in the drawing of

    districts ruled to be racial gerrymanders rendered them “to be improper departure points” for the

    crafting of a remedial plan, id. at 90, and stated that to use the enacted plan “as the basis for a

    remedy would validate the very maneuvers that were a major cause of the unconstitutional

    districting.” Id. at 86.

            The Grofman Plan, though clearly an improvement over the 2011 Enacted Plan,

    erroneously uses that plan as a departure point for, and an overall limit for change in, crafting its

    narrowly tailored remedy. This constraint limits the effectiveness of the overall remedy and is

    cited as a basis for dismissing alternative proposals, such as the Virginia NAACP plan, that more



                                                       4
Case 3:14-cv-00852-REP-AWA-BMK Document 329 Filed 12/14/18 Page 6 of 8 PageID# 10779



    fully correct the identified constitutional flaws in the 2011 Enacted Plan. This is most evident in

    the modules for the Richmond and Norfolk region. The limitation on the number of altered

    districts, even those directly adjacent to unconstitutional ones, results in only very minor changes

    to the makeup of the districts at the very center of the Richmond and Norfolk modules, Districts

    71 and 89 respectively.

           In Richmond, there are only minor deviations in BVAP from the 2011 Enacted Plan and

    Dr. Grofman’s two iterations, with BVAPs of 52%+ remaining in all of the reconfigured

    unconstitutional districts. See Grofman Plan at 69-75. In Richmond 1A, two districts directly

    adjacent to District 71 (Districts 68 and 73) are left untouched, thereby limiting the ability to

    remedy the unconstitutional flaws in District 71. In Richmond 1B, there are changes to adjacent

    District 73, but only as it relates to its border with District 72. The BVAP in District 71, which

    covers the city center of Richmond, drops down less than a percentage point, from 54.87% in the

    2011 Plan to 54.01% in both of Dr. Grofman’s iterations. This is a difference of a mere 600 or so

    people. Such a miniscule change does not go far enough to address the race-based constitutional

    flaws identified by the Court in its June 26, 2018 Memorandum Opinion (ECF No. 234 (hereinafter

    “Opinion at __”). Opinion at 38-43.

           This limitation is evidenced again in Norfolk’s District 89. The Court spent a great deal of

    time talking about the precise way in which the legislature carved black voters in and out of

    Norfolk’s District 89 to achieve its arbitrary 55% BVAP threshold. Opinion at 66-67. The

    Grofman Plan, however, keeps the BVAP of District 89 to 54.92% or 54.98% (depending on the

    module), which is barely under the 55% threshold the Court found arbitrary and unjustified. This

    again is a difference of mere hundreds of people and does not fundamentally alter the racially-

    segregating effects of the unconstitutional district. For these reasons, and the reasons offered in



                                                     5
Case 3:14-cv-00852-REP-AWA-BMK Document 329 Filed 12/14/18 Page 7 of 8 PageID# 10780



    support of the Virginia NAACP’s proposed remedial plan, the Court should reject Dr. Grofman’s

    proposed plans and request that he more fully address the constitutional problems it identified.

            Should the Court decide not to depart from Dr. Grofman’s approach, the Virginia NAACP

    encourages the adoption of the following illustrative modules within each region, because these

    modules, relative to the others offered, adhere to traditional redistricting criteria, better protect the

    ability of black voters to elect their candidates of choice, and come closest to restoring black voters

    to the position they would have been in but for the legislature’s unconstitutional actions in 2011:

    Richmond 1B, Petersburg 2, Peninsula 2, and Norfolk 1B.

            Submitted this 14th day of December, 2018.

                                                    /s/ David O. Prince
                                                    David O. Prince (VA State Bar # 17044)
                                                    411 East Franklin Street
                                                    Richmond, VA 23219
                                                    princelaw@aol.com

                                                    Allison Riggs (admitted pro hac vice )
                                                    Jeff Loperfido (admitted pro hac vice )
                                                    SOUTHERN COALITION FOR SOCIAL JUSTICE
                                                    1415 W. Highway 54, Suite 101
                                                    Durham, N.C. 27707
                                                    Telephone: (919) 323-3380
                                                    Facsimile: (919) 323-3942
                                                    Email: allisonriggs@southerncoalition.org
                                                    jeffloperfido@scsj.org

                                                    Counsel for the Virginia NAACP




                                                       6
Case 3:14-cv-00852-REP-AWA-BMK Document 329 Filed 12/14/18 Page 8 of 8 PageID# 10781



                                    CERTIFICATE OF SERVICE


           I hereby certify that on this 14th day of December, 2018, I have electronically filed the

    foregoing document with the Clerk of Court using the United States District Court, Eastern

    District of Virginia, Richmond Division, CM/ECF system, which will then send a notification of

    such filing (NEF) to all counsel of record, including Plaintiffs, Defendants, and Defendant-

    Intervenors.



                                                         /s/ David O. Prince
                                                         David. O. Prince, Esquire
                                                         VSB # 17044
                                                         411 East Franklin Street
                                                         Richmond, VA 23219
                                                         804-788-4861
                                                         princelaw@aol.com




                                                     7
